DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species restriction in the reply filed on 10/18/2021 is acknowledged.  
The traversal is on the ground(s) that the embodiments of Figures 3 and 4 do not have mutually
exclusive characteristics from the embodiments of Figures 5 to 7.  This is found persuasive and the examine agrees, and fig. 3 and fig. 4 are no longer considered as a different species.  As such there are only three species as shown below:
 	 FIG. 5 is a schematic cross-sectional view of the through portion of FIG. 4, taken along the line III-III' of FIG. 4; 
FIG. 6 is a schematic cross-sectional view of a through portion, taken along the line III-III' of FIG. 4, according to another example embodiment; 
FIG. 7 is a schematic cross-sectional view of a through portion, taken along the line III-III' of FIG. 4, according to another example embodiment. 
 Applicant’s election   elects Group 1, fig. 5 Species, claims 1 and 4-10, in the reply filed is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. 20170162637 (Choi) in view of Kwak et al. 20150060786 (Kwak).

    PNG
    media_image1.png
    773
    612
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    667
    564
    media_image2.png
    Greyscale


Regarding claim 1, figs. 2 and 6 of Choi discloses a display apparatus comprising:
a substrate 100 comprising a display area DA in which a plurality of thin film transistors and a plurality of display devices electrically connected to the plurality of thin film transistors are arranged and a first non-display area NA2 outside the display area (fig. 2); 
a through portion TH penetrating the substrate 100 in a vertical direction; 
a second non-display area NA1 between the through portion TH and the display area DA; and 
an encapsulation layer 130 on the plurality of display devices and comprising a first inorganic encapsulation layer 131, an organic encapsulation layer 133, and a second inorganic encapsulation layer 135, which are sequentially stacked, wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer extend to the through portion TH and directly contact each other in the second non-display area (see SA area of fig. 6).


    PNG
    media_image3.png
    430
    345
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    397
    697
    media_image4.png
    Greyscale


However, figs. 5 and 7-8 of Kwak discloses a display apparatus comprising:
a substrate 101 comprising a display area AA in which a plurality of thin film transistors and a plurality of display devices electrically connected to the plurality of thin film transistors are arranged and 
an encapsulation layer 300 on the plurality of display devices and comprising a first inorganic encapsulation layer 303, an organic encapsulation layer 304, and a second inorganic encapsulation layer 305, which are sequentially stacked, and wherein the first inorganic encapsulation layer directly contacts another inorganic layer 2205  under the first inorganic encapsulation layer in the non-display area in so that adhesion between the encapsulation layer 300 and the interlayer insulating layer 2205 is improved, so that delamination of the encapsulation layer 300 may be reduced or effectively prevented, and by doing so, penetration of external moisture or oxygen to organic light-emitting device OLED may be efficiently reduced or effectively prevented.
Note that non-display area of Kwak corresponds to a second non-display area of Choi. There configure SA of fig. 6 of Choi can be carried out for second non-display area of Choi between the encapsulation layer 300 to gain the same benefit.
In view of such teaching, it would have been obvious to form a display of Choi further comprising wherein the first inorganic encapsulation layer directly contacts another inorganic layer under the first inorganic encapsulation layer in the second non-display area such as taught by Kwak so that adhesion between the encapsulation layer and the interlayer insulating layer is improved, so that delamination of the encapsulation layer 300 may be reduced or effectively prevented, and by doing so, penetration of external moisture or oxygen to organic light-emitting device OLED may be efficiently reduced or effectively prevented.

Regarding claim 4, fig. 6 of Choi discloses further comprising a first inorganic insulating layer 103 between a semiconductor layer A1 and a gate electrode G1 of each of the plurality of thin film transistors, and a second inorganic insulating layer 105 between the gate electrode and a source 
Note that the resulting structure of Choi as modified in view of Kwak would have resulted in a structure wherein the another inorganic layer, which directly contacts the first inorganic encapsulation layer in the second non-display area, comprises the first inorganic insulating layer or the second inorganic insulating layer. 

Regarding claim 5, fig. 6 of Choi discloses further comprising a planarization layer 109 between the plurality of thin film transistors and the plurality of display device.
Furthermore, it would have been obvious to form a display wherein the planarization layer extends to a part of the second non-display area in order to use the same planarization step and process for the whole substrate at the time of processing.

Regarding claim 6, fig. 6 of Choi discloses wherein each of the plurality of display devices comprises a pixel electrode on the planarization layer, an opposite electrode on the pixel electrode, and an intermediate layer between the pixel electrode and the opposite electrode, and at least some layers of the intermediate layer and the opposite electrode extend outside the planarization layer. 

Regarding claim 7, fig. 6 of Choi discloses wherein, in the second non-display area, a first internal dam (portion of 112 above DLj to DL+2) is an internal dam compare to 114 (which an external dam) around the through portion is arranged on the planarization layer 109, and the organic encapsulation layer 133 is located outside (above and not under) an area partitioned (area below it) by the first internal dam (see fig. 6). 



Regarding claim 9, fig. 6 of Choi disclose further comprising a second internal dam 114 in the second non-display area and surrounding the through portion TH at a location apart from the first internal dam, the second internal dam 114 being on the planarization layer 109 (on the side as in a whole structure). 

Regarding claim 10, fig. 6 of Choi discloses further comprising a plurality of data lines (DLj to DL+2)) in the second non-display area and arranged on the second inorganic insulating layer, the planarization layer 109 covering the plurality of data lines, the first internal dam (portion of 112 on left of fig. 6) overlapping at least some of the plurality of data lines (DLj to DL+2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
PURVIS A. Sue can be reached on (571 )272-1236.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829